Citation Nr: 1217802	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 10, 2004, for the grant of a total rating based on individual unemployability (TDIU) benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1967 to May 1969, including a year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that granted the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and his claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The RO assigned an effective date of August 10, 2004, for the grant of service connection for PTSD and for the grant of TDIU benefits.

In June 2011, the appellant submitted documents in which he stated that he wanted to withdraw his claim for service connection for PTSD and submit a claim for the reopening of that issue.  The RO, perhaps because the claim for service connection for PTSD had already been granted, interpreted this as a withdrawal of the PTSD earlier effective date claim.  However, VA is required to decide issues together when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appellant's PTSD service connection earlier effective date claim is inextricably intertwined with his TDIU earlier effective date claim and therefore, the issues on appeal are as listed on the title page.

The issue of clear and unmistakable error (CUE) as to the denial of the claim for service connection for PTSD in a May 2002 rating decision been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant, in his VA Form 9 submitted in April 2009, requested to appear before a Veterans Law Judge in Washington, DC.  The appellant was subsequently notified to appear at a Central Office Board hearing scheduled on February 2, 2012.  In January 2012, the appellant's representative informed the Board that the appellant was unable to attend that Board hearing and requested a hearing before a Veterans Law Judge at the Los Angeles RO.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the appellant for another hearing at the RO before a Veterans Law Judge, as the docket permits and specifically:

Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the matter should be returned to the Board in accordance with the applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

